Title: To James Madison from Edmund Pendleton, 19 November 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Caroline, Novr 19th 1781
I am now to thank you for yr favr of the 30th past. The Official returns of the Conquest at York make our prisoners much more than was expected, and I think prove that Ld Cornwallis did not make so brilliant a defence, as his former Military character indicated, however any exertions would probably have been ineffectual to any other purpose than increasing his fame & sacrificing the lives of men on both sides: Our other Acquisitions were considerable, & I am inclined to think should have been more so, if the Generosity of our Illustrious General in the terms of the Capitulation, had met a suitable degree of Honor in the Execution on the part of the Enemy. As these officers must carry the proof, tho’ not the first tidings of this change in their American Affairs to the Parliament, I anticipate with pleasure the effect it will have on the deliberations, and the long faces which will appear on the Ministerial side of the House, is it possible they can retain a wish & much less coin a plausible reason for continuing such a War?
I find your brood Committee have at length hatched a Report, and tho’ it seems probable from circumstances that it may not be agreed to at present, yet what is the consequence? It will I suppose lie on your table & be ready for all the operations of Intrigue, party and Finesse. Our Assembly had not form’d a House when I last heard from Richmond, which gives no good presage of the wisdom of the Session; I cordially wish they may disappoint the Omen, & verify the old Adage, by giving proofs of wisdom & stability equal to their slowness. I am sure much is required of them at this juncture, particularly to meet this Torrent of unfriendly dealing in a proper manner, without giving hope to the Enemy of a disunion, which might protract the War.
As we have not a confirmation last post of the capture of Rodney’s Fleet, I am afraid it was premature.
I am told the Count Degrasse has at last sail’d, but hear nothing of the British Fleet, which may be gone out of his way.
We have a loose Report that Genl Green has had a battle & been defeated in consequence of a considerable reinforcement lately arrived at Charles Town, but it does not come so as to deserve credit, any more than one of a contrary nature, that they have evacuated Charles Town. present my Compliments to yr Colleagues.
I am Dr Sr Yr very Affe Servt
Edmd Pendleton
